Porter, J.

delivered the opinion of the court.
This cause has been submitted on points, filed by the appellant. The appellee does not appear, either by himself or counsel.
The suit was brought to have the defendant removed from the office of curator of one Reno’s estate. There was judgment against the plaintiff, and he appealed. He has moved to reverse that judgment here, on several grounds.
But we cannot examine them; for on looking into the record we find it presents two defects, for which the appeal must be dismissed.
In the first place, the record has one of those certificates from the clerk, of being “ a true, full, and complete transcript of the record,” which we have so often decided does not authorise this court to examine a case on the merits. It would seem, this was a matter of practice that could not be learned by suitors in our courts.
Again it does not appear that the succession which the curator administers, is of the value of three hundred dollars. Louisiana Code, 1152.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed with costs.